Citation Nr: 0820551	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  04-40 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the head and neck, claimed as due to exposure to herbicide 
agents.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before a Veterans Law Judge (VLJ) at a 
Travel Board hearing at the RO in July 2006; a transcript is 
of record.  The VLJ who conducted the hearing is no longer 
employed by the Board, and therefore the case must be 
remanded for another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's November 2004 substantive appeal to the 
Board, on VA Form 9, he requested to testify at a Travel 
Board hearing at the RO before a Veterans Law Judge.  See 
38 C.F.R. § 20.700.  In July 2006, he testified before a VLJ 
who is no longer employed by the Board.  In March 2008, the 
Board sent the veteran a letter advising him that the law 
requires that the VLJ who conducts a hearing on appeal must 
participate in any decision made on that appeal.  The RO 
requested that the veteran indicate whether he wished to have 
another hearing and, in May 2008, he responded that he indeed 
wants another Travel Board hearing.  

Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the veteran an opportunity for his requested hearing.  
Therefore, a remand is required in this case.  See 
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2007).  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a Travel 
Board hearing at the RO, in accordance with 
the procedures set forth at 38 C.F.R. 
§ 20.700(a), 20.704(a) (2007), as per the 
veteran's request, and as the docket 
permits.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


